Name: 91/161/EEC: Council Decision of 21 March 1991 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Algeria, for the period 1 November 1987 to 31 December 1991
 Type: Decision
 Subject Matter: international affairs;  processed agricultural produce;  trade policy
 Date Published: 1991-03-27

 Avis juridique important|31991D016191/161/EEC: Council Decision of 21 March 1991 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Algeria, for the period 1 November 1987 to 31 December 1991 Official Journal L 080 , 27/03/1991 P. 0040COUNCIL DECISION of 21 March 1991 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Algeria, for the period 1 November 1987 to 31 December 1991 (91/161/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (1), which entered into force on 1 November 1978, and in particular to Annex B thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of an Exchange of Letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Algeria, for the period 1 November 1987 to 31 December 1991, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Algeria, for the period 1 November 1987 to 31 December 1991, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 March 1991. For the Council The President G. WOHLFART (1) OJ No L 263, 27. 9. 1978, p. 2.